Citation Nr: 1416000	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as chronic depression. 


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.    

In May 2013, the Veteran changed his representative to the West Virginia Division of Veterans Affairs.

The Veteran had a November 18, 2013 videoconference hearing before the undersigned.  The hearing transcript is of record.  

Review of the electronic claims folder (efolder) found within the Virtual VA paperless claims processing systems includes the hearing transcript.  No other pertinent documents that are not already associated with the physical claims folder are of record.  Review of the Veterans Benefit Management System (efolder) does not include documents pertinent to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The August 2011 Formal Finding of Unavailability did not include a search for the Veteran's personnel records.  Although the Veteran submitted copies of his personnel records, additional search efforts are necessary to ensure that all available personnel records are associated with the record.  

The Veteran reports having applied for Social Security Administration (SSA) disability benefits and receiving treatment at the Pittsburgh VAMC.  These records need to be obtained as well. 

In view of the stark discrepancy between the January 2013 VA psychiatric examination and the other clinical evidence of record regarding the existence and/or diagnosis of psychiatric disability, another VA psychiatric examination should be accomplished.  Review of the private medical records show that he has been diagnosed with major depressive disorder, anxiety disorder, and bipolar disorder.  The January 2013 VA examiner determined that the Veteran did not currently have major depressive disorder.  Another examination and medical opinion is needed to reconcile the conflicting medical evidence. 

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) or appropriate custodian for the Veteran's personnel records.  Document all correspondence and make as many requests as necessary.  If any records cannot be obtained, create a formal finding of unavailability with notice to the Veteran and his representative. 

2. Contact the Social Security Administration for any pertinent records concerning the Veteran. Document all correspondence and make as many requests as necessary.  If any records cannot be obtained, notify the Veteran and his representative.

3.  Contact the Pittsburgh VAMC or any other VAMC that has treated the Veteran for psychiatric disability to obtain his VA treatment records.  

4.  After associating all of the records generated above with the claims folder or determining they are unavailable, the Veteran should be afforded an examination by a mental health specialist who has not previously examined him.  The claims file, including any pertinent documents within the Virtual VA/ VBMS efolders, must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must review the various psychiatric evaluations beginning in December 2009 showing that the Veteran has DSM-IV Axis I non-substance abuse diagnoses of major depressive disorder, anxiety disorder, and bipolar disorder, among others.  The results of the January 2013 VA examination should also be reviewed.  
Following mental status interview and review of the evidence, the examiner should indicate whether the Veteran currently has an acquired psychiatric disability.  

For any psychiatric disability exhibited on the mental status interview or elsewhere in the record (for evaluation purposes, the examiner should consider any psychiatric diagnosis manifesting since the December 2009 claim as a current disability, even if it subsequently resolves), the examiner should indicate whether it is as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active duty.  

The examiner must provide a supporting rationale for all opinions.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

5.  Following the completion of the requested actions and any additional development deemed necessary, the RO should then re-adjudicate the Veteran's claim.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

